Citation Nr: 0118305	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for headaches and thoracic outlet syndrome as 
a result of medical treatment at a VA medical facility in May 
1996.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 2, 1979, to 
March 7, 1979, and from April 3, 1979, to July 3, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board notes that the veteran requested that he be 
afforded a hearing before a member of the Board at the time 
he submitted his substantive appeal in May 1999.  The veteran 
was scheduled for such a hearing in March 2001 and notified 
of the date in January 2001.  However, the veteran failed to 
report for his scheduled hearing.  The veteran did not 
request that his hearing be rescheduled and has not shown 
good cause for his failure to report for the hearing.  
Accordingly, the Board finds that the veteran's request for a 
Board hearing has been withdrawn.  38 C.F.R. § 20.704(d) 
(2000).

(Consideration of the 38 U.S.C.A. § 1151 issue is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty for several days with the 
U. S. Marine Corps in March 1979.  He received an Honorable 
Discharge by reason of erroneous enlistment.  He then 
enlisted in the Army in April 1979.  

The veteran's March 1979 entrance physical examination is 
negative for any complaints or findings related to any type 
of psychiatric problems.  The veteran was initially treated 
at sick call for complaints related to a cold in April 1979.  
In mid-April, the veteran was evaluated for complaints of 
pain in the groin.  He said that he had "pulled something" 
in his testicles.  He said that he had had the same injury 
prior to service in November 1978.  Physical examination was 
negative.  He was restricted from heavy lifting.  The veteran 
was referred for urology consultation.  He related that he 
had sustained an abdominal strain while a civilian.  He 
experienced groin pain during his first week of training.  He 
said that he was pushed to the ground by his drill instructor 
and now complained of right groin pain.  Physical examination 
revealed no hernia.  The assessment was a small right 
spermatocele.  The veteran continued to complain of right 
groin pain.  He was eventually discharged in July 1979 for 
failure to meet medical fitness standards.

The veteran submitted a claim for disability benefits in 
September 1979.  At the time he sought VA benefits for a 
right spermatocele.  The veteran was afforded a VA urological 
examination which resulted in no diagnosed urological 
condition.  The veteran was also afforded a VA psychiatric 
examination in October 1979.  He related that he had injured 
his groin in service and was instructed by a doctor not to 
engage in strenuous physical activity.  On one day his drill 
instructor ordered all of the men on the ground and the 
veteran resisted, citing the guidance to avoid strenuous 
activity.  The veteran related that the drill instructor 
became angry and pushed him and kneed him in the groin.  He 
then sustained a greater groin injury that required 
additional treatment.  The veteran said that he believed his 
nervousness preceded his military service.  He thought that 
the incident with his drill instructor led to a change of 
feelings about military service.  The veteran related a 
family history of problems and not getting along with his 
family.  He was married for about six months but then 
divorced.  The diagnosis was adjustment reaction of late 
adolescence with anxiety.  The examiner added that an 
alternate diagnosis would be anxiety neurosis.  It appeared 
that there were factors that contributed to a particularly 
difficult adjustment.  The examiner stated that, because of 
family problems, the veteran had been short on support and 
found himself going into adult life feeling somewhat 
untrained and unskilled.  He said that it was reasonable to 
regard the veteran as primarily having a difficult adjustment 
problem.  It was recognized that the situation could evolve 
into a more long-standing anxiety neurotic problem.  

The veteran's claim was denied in November 1979.  He was 
provided notice of the rating action in December 1979.

The Board notes that the veteran was treated at a number of 
VA facilities in the years between 1979 and 1992.  However, 
there is no indication from the veteran that any of the 
records are pertinent to the appeal.  

In April 1997, the veteran submitted a statement wherein he 
indicated that he wanted to reopen or amend a claim for 
service connection.  He did not specify what issue was 
involved.  The RO wrote to the veteran in May 1997 and 
requested that he clarify his claim.  

The veteran submitted a statement in June 1997 wherein he 
said that he had been assaulted in service.  This lead to his 
groin injury and subsequent discharge from service.  He felt 
that he should be compensated for the pain and suffering he 
had endured because of how his life was changed by his 
discharge.

The veteran submitted a second statement in June 1997 wherein 
he claimed that he suffered residual neck, left arm, and left 
shoulder disabilities as a result of a biopsy performed at 
the VA medical center (VAMC) in Roseburg, Oregon, in May 
1996.

The RO contacted the veteran in July 1997 and requested that 
he complete a PTSD questionnaire and provide specific 
information regarding his claim.  

The veteran was afforded a VA psychiatric examination in 
August 1997.  The examiner had also examined the veteran in 
October 1979 and noted that fact in the report.  The examiner 
reviewed the veteran's history of service and his allegation 
of assault by the drill instructor.  The examiner also noted 
that the veteran described multiple family problems.  He also 
noted that the veteran admitted to extensive drug and alcohol 
abuse over the years.  The examiner said that the veteran 
wanted to frame the issue as PTSD; however, the examiner did 
not find any evidence that this would be accurate.  He noted 
how the veteran was quite willing to talk about it, was not 
avoidant, and did not describe dreams or flashbacks.  He said 
the veteran's situation was more consistent with a 
significantly damaged earlier life, relationships, and a 
quarter century of drug and alcohol usage.  The examiner 
stated that the most obvious issue was the long-term drug 
abuse, which contributed to an overall difficulty in making 
any sort of reasonable adaptation.  The veteran's symptoms 
were not consistent with PTSD.  The examiner noted that the 
veteran described a chronic depression and he said he was 
inclined to agree and reported it as not otherwise specified 
(NOS), with multiple inputs into the depressive frame of 
mind.  The examiner cited the veteran's unfortunate 
background, and chronic chemical abuse, and said that 
interruption of successful social and occupational adaptation 
clearly played into it.  The examiner said that the assault 
by the drill instructor might have a place but "in the great 
scheme of things" probably a fairly small place.  The listed 
Axis I diagnoses were polysubstance abuse and dependence, at 
varying levels of remission, with continued less frequent use 
of marijuana and alcohol and depressive disorder, NOS.

The veteran submitted additional statements that were 
received in August 1997.  In one statement he repeated the 
assertions of his statement in June 1997.  In the second 
statement, he provided information regarding his allegations 
of disabling residuals from a biopsy performed at the 
Roseburg VAMC. 

Associated with the claims file are VA treatment records for 
the period from April 1997 to September 1997.  The records 
reflect treatment for the veteran's complaints of left arm 
and left shoulder pain as well as extensive counseling and 
evaluation records for his polysubstance abuse.  The veteran 
was inpatient for one day in early April 1997.  While a 
detailed evaluation was not possible at that time, there was 
no reference to PTSD or related symptomatology.  The veteran 
underwent psychological testing in April 1997.  There was no 
reference to any incident in service and no finding of PTSD 
as a result of Minnesota Multiphasic Personality Inventory 
(MMPI-2) testing.  Further, the veteran provided a 
comprehensive psychological history in May 1997.  There was 
no reference to any traumatic incident in service and no 
mention of treatment or diagnosis of PTSD at any time in the 
past.  Finally, the veteran underwent extensive counseling 
from April to September 1997 with numerous clinical entries 
to reflect such counseling.  There is no discussion of the 
veteran's service, any trauma related to service, or any 
suggestion of PTSD or PTSD symptoms.

The veteran was afforded a VA neurology examination in 
October 1997.  The findings from the examination were not 
pertinent to the veteran's claim for service connection for 
PTSD. 

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Establishing service connection for PTSD 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2000); 64 Fed. Reg. 32,807-32,808 (1999).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2000) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if a disease 
or injury is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates a present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

In this case the evidence is clear that the veteran did not 
participate in combat.  He was discharged from service while 
still in a basic training status in 1979.  Further, he has 
not alleged that his stressor involves combat.  The veteran's 
stressor is that he suffered a personal assault while in 
service.  However, discussion of the veteran's stressor is 
not necessary in this case.  This is so because the veteran 
has not been diagnosed with PTSD.  The August 1997 VA 
examiner found that the veteran did not have PTSD.  The 
examiner had also examined the veteran in 1979 and was 
familiar with his history.  The examiner concluded that the 
veteran's psychiatric problems were attributable to 
polysubstance abuse and dependence and a depressive disorder 
NOS.  The April 1997 VA psychological testing found no 
evidence of PTSD, as did the May 1997 psychological history 
that was obtained.  The multiple counseling entries do not 
show any diagnosis of or treatment for PTSD.  Moreover, the 
veteran has not alleged having received a diagnosis of, or 
treatment for PTSD at any time.  In fact he submitted a 
statement in September 1997 wherein he indicated that he had 
furnished all the information on his treatment and that he 
had "self-treated" his conditions over the years.

The Board notes that treatment records were requested from 
VAMC Roseburg in September 1997.  The VAMC responded that 
same month that the treatment records were transferred to the 
VAMC in Lincoln, Nebraska, in September 1996.  Unfortunately, 
while records from VAMC Lincoln were already associated with 
the claims file at that time, the records were only requested 
for a period after January 1997 as it was not known that the 
1996 records from Roseburg were at Lincoln at the time the 
records were requested.  However, the veteran has not alleged 
that he received any treatment for PTSD at Roseburg or that 
any records from that facility would support his claim.  He 
has claimed the he underwent a biopsy of a lump on his neck.  
Accordingly, the Board finds that the absence of the records 
from Roseburg does not affect the analysis of this service 
connection claim.  Cf. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The only evidence of the veteran suffering from PTSD is from 
his own assessment.  While the veteran is competent to 
discuss what he believes to be a stressful event in service, 
he is not competent to provide a diagnosis of his condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2000), but 
does not find the evidence is of such approximate balance as 
to warrant its application.  Rather, the Board finds that the 
preponderance of the evidence is against the claim.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran was contacted in May 1997 and 
requested to clarify the issue for consideration.  He 
responded that he wanted service connection for PTSD.  He was 
then provided an opportunity to present evidence regarding 
his claimed stressor as well as evidence to show a diagnosis 
of PTSD.  He was notified in a statement of the case issued 
in April 1999 of the provisions of law relied on, the facts 
developed in the case, and of the reasoning used in reaching 
a decision on the issues in this case.  In addition, the 
veteran was provided with an opportunity to give testimony at 
a hearing before a member of the Board but failed to report 
for the hearing.  

The veteran was afforded a VA examination specifically to 
evaluate his psychiatric status and numerous VA outpatient 
treatment records were considered.  It appears that not all 
of the records that may be at the Roseburg VAMC were 
obtained.  However, the veteran has not alleged that he 
received any treatment relating to his claim for PTSD at that 
facility.  In light of the medical evidence of record, 
further development regarding the service connection issue is 
not required.  It thus falls to the Board to address this 
case on the merits, which it has done.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1361 (1998) (Board has fact-finding authority to assess 
the quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran alleges that he suffered permanent residual 
disabilities as a result of a biopsy performed at the VAMC in 
Roseburg.  The records from that treatment have not been 
associated with the claims file and reviewed in evaluating 
the veteran's claim.  Further, the Board notes that the 
veteran has undergone testing and evaluation regarding his 
left arm and headache complaints at the VAMC in Omaha, 
Nebraska.  These records also must be obtained and associated 
with the claims folder.

Finally, the veteran revealed in his May 1999 substantive 
appeal that he had undergone two surgeries related to his 
complaints of thoracic outlet syndrome at VAMC Omaha.  These 
records must also be obtained and associated with the claims 
folder.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining copies of any relevant 
records reflecting VA or private 
treatment the veteran may have received 
since the time that such records were 
last procured.  This should include the 
VA records identified above.

2.  The veteran should be afforded a VA 
neurological examination.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  The physician 
should review the claims folder (to 
include any material added to the claims 
folder pursuant to the evidentiary 
development requested above) and offer 
opinions as to each of the following 
questions:

a. Comparing the condition of the 
veteran's neck and left arm, and any 
problem with headaches immediately prior 
to the time of the biopsy in May 1996, 
with the condition of the neck and 
shoulder, and any headache disability 
after the biopsy, does the veteran have 
additional disability of the neck, left 
shoulder and arm, or headaches (i.e., 
new headache disability or other new 
disability such as thoracic outlet 
syndrome, or a chronic or permanent 
worsening of any pre-existing 
disability)?  If so, what is the nature 
of such additional disability?

b. If the veteran has additional 
disability relative to headaches or of 
the neck and/or left shoulder and arm, 
what is the likelihood that such 
additional disability is the result of 
the biopsy, versus being merely 
coincidental with the surgery, or due to 
the natural progress of the condition 
for which the biopsy was authorized?

A complete rationale for all opinions 
should be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
has been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
38 U.S.C.A. § 1151 issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



